     Case 1:15-cv-05235-ARR-PK Document 291 Filed 07/09/19 Page 1 of 3 PageID #: 6566

                         Hamburger, Maxson, Yaffe &McNally, LLP
                                              Attorneys at Law

                                      225 Broadhollow Road, Suite 301E
                                          Melville, New York 11747
richard hamburger                                631.694-2400
rhamburger@hmylaw.com                           FAX: 631.694.1376
                                                  HMYLAW.COM



                                      TO BE FILED UNDER SEAL


                                                    July 2, 2019
       VIA FACSIMILE


       Hon. Cheryl L. Pollak, Magistrate Judge
       U.S. Eastern District Court
       225 Cadman Plaza East
       Brooklyn, NY 11201

                        Re:   Toussie v. Allstate Insurance Company
                              Case No.:   15-CV-05235 (ARRVCLP)


       Dear Judge Pollak,

                    I write in accordance with your Honor's directive, contained in the June 26,
       2019 docket text, that the plaintiffs clarify three issues:

       1.               Allstate Interrogatories Nos. 10, 11 and 12.

                     Plaintiffs have produced sworn responsesto these interrogatories, in the form
       of their Declarations. The answers to Interrogatories Nos. 11 and 12 are contained in the
       Declaration of Robert Toussie (which was adopted in the Declaration of Laura Toussie).

                   Interrogatory No. 11, requesting a detailed description of each item that
       Robert or Laura Toussie represented to the IRS as lost in connection with Superstorm
       Sandy, is answered as follows:

                        Once again, the tax return did not detail each item of property
                        lost and did not include information regarding the type,
                        acquisition date, cost or fair market value of any of the
                        individual items comprising the loss.

       See Robert Toussie Declaration, 11 10.
     Case 1:15-cv-05235-ARR-PK Document 291 Filed 07/09/19 Page 2 of 3 PageID #: 6567
Hamburger, Maxson, Yaffe & McNally, LLP
Attorneys at Law


      Hon. Cheryl L. Pollak, Magistrate Judge
      July 2, 2019
      Page 2

                    Interrogatory No. 12, requesting insurance or other reimbursement reported
      to the IRS as expected to be received in connection with the losses suffered in connection
      with Superstorm Sandy, is answered as follows:

                    The   tax return    did    not detail   the   insurance   or other
                    reimbursement I reported to the IRS but instead categorized
                    my expected reimbursement with regard to real property
                    damage claims only.

      See Robert Toussie Declaration, If 11.

                    Although Interrogatory No. 10 is addressed in the Robert Toussie
      Declaration (117), the identity of the tax preparer is not provided inasmuch as the repeated
      statements in the Declaration attesting to the absence of information or documentation in
      the tax returns that identify, itemize or describe the individual items lost or stolen renders
      that issue academic. See Robert Toussie Declaration, HH 3, 4, 8 and 10.

      2.            Arrangements with Allstate to Obtain Videos and Photographs.

                      Allstate's counsel has forwarded approximately 2,000 photos to us which it
      represents are all the photos taken on Allstate's behalf during the CFASS inspections.
      Allstate's counsel has also forwarded security video taken by CFASS which it represents are
      all the security videos received from CFASS pursuant to subpoena. Assuming those
      representations are correct, this production of photos and videos by Allstate is sufficient
      for plaintiffs' purposes, as plaintiffs have access to the copies of the photos and videos that
      were taken on plaintiffs' behalf by plaintiffs' prior counsel.

                    Related to the Court's inquiry on this subject, plaintiffs are awaiting from
      Allstate's counsel identification of the photos that Allstate proposes to stipulate into
      evidence as a necessary predicate for the removal of the 58 boxes identified by Allstate as
      containing items of interest to Allstate, by August 1.

      3.            Status Regarding Prior Counsel and Obtaining Prior Counsel Files.

                    Agreement was quickly reached with Schlam Stone & Dolan on the cash
      deposit to be held by that firm in escrow as substitute security for its attorney's lien on the
      case files. We have been unable, however, to bridge our disagreement as to what files and
      records would be released and made available to new counsel once that cash deposit was
      made. For example, attorney Joshua Wurtzel has advised me:
     Case 1:15-cv-05235-ARR-PK Document 291 Filed 07/09/19 Page 3 of 3 PageID #: 6568
Hamburger, Maxson, Yaffe &McNally, LLP
Attorneys at Law


      Hon. Cheryl L. Pollak, Magistrate Judge
      July 2, 2019
      Page 3

                           While we will produce what our files include, our files do not
                           include things like e-mail correspondence. If the Toussies
                           want us to search for e-mails or other documents that are not
                           already part of our files, they will have to pay us for our time.
                           See NYCBA Ethics Opinion 2008-1 (firm may charge former
                           client for "retrieving electronic documents from their storage
                           media and reviewing those documents to determine client's
                           right of access"); Sage Realty, 91 N.Y.2d at 38 (assembling and
                           delivering file to client is "properly chargeable to the client
                           under customary fee schedules of the firm"). Again, we will
                           reasonably cooperate if there is something specific you think
                           is missing and want us to pull, but we are not conducting broad
                           e-mail searches in the way your edits contemplate. I revised
                           the agreement accordingly.

                     From plaintiffs' perspective, they are already in disagreement with Schlam
      Stone & Dolan as to what legal fees are owed that firm. Plaintiffs do not want to create
      additional disagreements when the Toussies are charged for requested retrieval of the most
      basic items like e-mail correspondence with adversaries and third parties. Primarily for
      that reason, and because Allstate's attorneys have committed to providing plaintiffs' current
      counsel with all the documents and materials exchanged in discovery between the parties
      (except for the photos and videos taken by plaintiffs at the CFASS inspections), plaintiffs
      are not further pursuing a negotiated discharge of the attorneys' lien at this time.

                    This letter has been approved bycounsel for Robert Toussie and is submitted
      by both plaintiffs in response to the Court's June 26 directive.

                           Thank you.
                                                       Respectfull

                                                            \
      /lc                                              Richard Hamburger

      c:        Via facsimile:
                Brendan Zahner, Esq.
                Gary Meyerhoff, Esq.
                Fredrick Stern, Esq.



      RH to Pollak - 2019.07.02.wpd
